UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 NORMAN CAY DEVELOPMENT, INC. (Exact name of registrant as specified in its charter) Nevada 27-2616571 (State of incorporation or organization) (IRS Employer Identification No.) 2treet, #201 Fort Lauderdale, FL (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: None. Title of Each Class Name of Each Exchange on Which To Be So Registered Each Class Is to Be Registered Not applicable Not applicable If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A. (c), check the following box. o If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A. (d), check the following box. x Securities Act registration statement file number to which this form relates: 333-167284 Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 per share Item 1.Description of Registrant's Securities to Be Registered. Norman Cay Development, Inc. (the “Registrant”) hereby incorporates by reference the description of its common stock to be registered hereunder in the section captioned “Description of Securities” in the Registrant’s Registration Statement on Form S-1/A (File No. 333-167284) and filed with the Securities and Exchange Commission (the “Commission”) on October 21, 2010. Item 2.Exhibits. Exhibit Number Description of Document Articles of Incorporation of Norman Cay Development, Inc. (1) Bylaws of Norman Cay Development, Inc. (1) Previously filed with the Registration Statement on Form S-1 (File No. 333-167284) filed with the Securities and Exchange Commission on June 3, 2010 and incorporated by reference herein. SIGNATURE Pursuant to the requirements of Section l2 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Dated:May 15, 2012 Norman Cay Development, Inc. By: /s/Dean Huge Dean Huge Chief Financial Officer
